Defendant’s motion to suppress physical evidence was properly denied upon a finding of probable cause based on the testimony of the arresting officer, who had substantial experience patrolling streets for drug crimes. The officer testified that he observed defendant, in a drug-prone area, furtively display red glassine envelopes in his open hand to another individual, and that such packaging is common for crack cocaine *270in that area (People v McRay, 51 NY2d 594). Since the hearing court could accept part of the officer’s testimony and reject part (People v Reed, 40 NY2d 204, 208), a different result is not required by its having refused to credit the officer’s testimony of having observed the actual contents of the envelopes. Concur—Sullivan, J. P., Ellerin, Kupferman, Williams and Mazzarelli, JJ.